Citation Nr: 0715630	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a right knee wound (shrapnel or gunshot) 
laceration, status-post debridement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the veteran's claim for a 
rating in excess of 30 percent for his service-connected 
residuals of a right knee wound (shrapnel or gunshot) 
laceration, status-post debridement.  The RO also determined 
that, as new and material evidence had not been received, the 
previously denied claim for service connection for 
degenerative joint disease of the left knee, to include as 
secondary to service-connected residuals of a right knee 
wound (shrapnel or gunshot) laceration, status-post 
debridement, would not be reopened.  The veteran disagreed 
with this decision in August 2002.

In a January 2004 rating decision, the RO essentially 
reopened the veteran's previously denied claim for service 
connection for degenerative joint disease of the left knee, 
to include as secondary to service-connected residuals of a 
right knee wound (shrapnel or gunshot) laceration, status-
post debridement, and granted this claim on the merits.  The 
RO assigned a 10 percent rating for service-connected 
degenerative joint disease of the left knee, as secondary to 
service-connected residuals of a right knee wound (shrapnel 
or gunshot) laceration, status-post debridement, effective 
August 20, 1999 (the date of the veteran's claim), and a 
separate 30 percent rating for service-connected left knee 
joint effusion with pain and tenderness on motion, as 
secondary to service-connected residuals of a right knee 
wound (shrapnel or gunshot) laceration, status-post 
debridement, effective August 20, 1999.  The RO also denied 
the veteran's claim for a rating in excess of 30 percent for 
his service-connected residuals of a right knee wound 
(shrapnel or gunshot) laceration, status-post debridement.  
This decision constituted a complete grant of benefits with 
respect to the issue of service connection for degenerative 
joint disease of the left knee, to include as secondary to 
service-connected residuals of a right knee wound (shrapnel 
or gunshot) laceration, status-post debridement; thus, this 
issue is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (1997).

In February 2004, the veteran perfected a timely appeal on 
his claim for a rating in excess of 30 percent for his 
service-connected residuals of a right knee wound (shrapnel 
or gunshot) laceration, status-post debridement.

In a March 2004 rating decision, the RO granted a claim for a 
total disability rating based on individual unemployability 
(TDIU) effective August 20, 1999 (the date that the veteran 
met the schedular criteria for TDIU), and established 
eligibility for Dependents' Educational Assistance benefits 
effective August 20, 1999.  This constituted a complete grant 
of benefits with respect to the veteran's TDIU claim; thus, 
this issue is not in appellate status.  Id.

In May 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his February 2004 substantive appeal, the veteran disputed 
the findings of his most recent VA joints examination and 
contended, in essence, that his service-connected residuals 
of a right knee wound (shrapnel or gunshot) laceration, 
status-post debridement, had worsened since that examination.  
A review of the veteran's claims file shows that his most 
recent VA joints examination occurred in November 2003.  
Given the length of time since the veteran's most recent VA 
examination and his subsequent statements that his service-
connected residuals of a right knee wound (shrapnel or 
gunshot) laceration, status-post debridement, have worsened 
since that evaluation, the Board finds that a more current 
and thorough examination is warranted to determine the 
current severity of the service-connected residuals of a 
right knee wound (shrapnel or gunshot) laceration, status-
post debridement.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006); Caffrey v. 
Brown, 6 Vet. App. 377, 383-4 (1994).  The examination must 
include range of motion studies of the right knee and an 
opinion as to whether the veteran has any additional 
limitation of motion due to any of the factors noted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 38 C.F.R. 
§§ 4.40, 4.45 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection.  However, he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his service 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Veterans Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for residuals of a right knee 
wound (shrapnel or gunshot) laceration, 
status-post debridement, since his 
separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  Schedule the veteran for a joints 
examination to determine the current 
severity of his service-connected 
residuals of a right knee wound (shrapnel 
or gunshot) laceration, status-post 
debridement.  The claims folder should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims file 
was reviewed.  

The examination must include complete 
range of motion studies of the right knee 
and the examiner is requested to report 
whether the veteran has any additional 
limitation of motion of the right knee, to 
include ankylosis (whether favorable or 
unfavorable), due to pain or flare-ups of 
pain, supported by objective findings, and 
whether there is any such additional 
limitation of motion due to excess 
weakness, fatigability, incoordination, or 
any other relevant symptoms or signs 
attributable to the veteran's residuals of 
a right knee wound (shrapnel or gunshot) 
laceration, status-post debridement. 

The examiner should comment on the 
presence or absence of objective findings 
of muscle injury and if muscle injury is 
present, should indicate whether the 
muscle injury is slight, moderate, 
moderately-severe, or severe.  The 
examiner should identify the muscles 
involved.  

The examiner should comment on the 
presence or absence of any neurological 
impairment and if neurological impairment 
is present, should indicate whether any 
such impairment involves body functions 
that are completely different from those 
controlled by the service-connected 
disability.

4.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, readjudicate 
the claim of entitlement to a rating in 
excess of 30 percent for residuals of a 
right knee wound (shrapnel or gunshot) 
laceration, status-post debridement.  If 
the claim remains denied, issue an 
appropriate SSOC and provide the veteran 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


